Exhibit 10.3
NORTH AMERICAN COFFEE PARTNERSHIP
DISTRIBUTION AGREEMENT
     AGREEMENT made and entered as of this first day of January, 2002 between
the North American Coffee Partnership, a partnership organized under the laws of
the State of New York, with its general offices in Purchase, New York
(hereinafter called the “Partnership”), and Bottling Group, LLC d/b/a The Pepsi
Bottling Group (hereinafter called “Distributor”).
WITNESSETH:
     WHEREAS, the Partnership has entered into a Trademark License Agreement
with Starbucks Corporation, a corporation organized under the laws of the State
of Washington with general offices in Seattle, Washington (“Starbucks”) pursuant
to which the Partnership is authorized to distribute ready-to-drink dairy based
coffee beverages and that certain ready-to-drink non-carbonated coffee-free
dairy based strawberry blend beverage under the trademark “Starbucks” in the
varieties and flavors enumerated in Exhibit A hereto (as may be amended from
time to time as provided herein, the “Products”); and
     WHEREAS, Distributor desires to sell and distribute the Products in
accordance with the terms and conditions set forth herein; and
     WHEREAS, Partnership desires to appoint Distributor to sell and distribute
the Products and to utilize the Trademarks (as defined below) in accordance with
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Partnership and Distributor hereby agree as follows:

  1.   Definitions. As used herein, the following terms shall have the
enumerated meanings; and such meanings shall be equally applicable to both the
singular and plural forms of the terms defined.

  (a)   “Case” means a raw case of the Product, regardless of the quantity and
package size of the Product contained in such case, as determined by Partnership
from time to time.     (b)   “Packages” means all packages and/or containers of
the Products that the Partnership in its discretion manufactures and/or
authorizes third parties to manufacture for distribution during the Term.    
(c)   “Proprietary Marks” means the Trademarks and the Trade Dress.     (d)  
“Territory” means the geographic area described in the Distributor’s Master
Bottling Agreement for the bottling of regular Pepsi-Cola dated March 29, 1999
(“Master Bottling Agreement”), as such territory may be amended or modified from
time to time, provided, however, that the Territory shall exclude all retail
coffee outlets owned, controlled or managed by Starbucks Corporation or its
subsidiaries or affiliates.     (e)   “Trade Dress” means all packaging designs,
graphics, layout, coloration, and configurations, and all of the foregoing in
relation to each other, used in connection with the Products or developed for
use in connection with the Products, either prior to the execution of this
Agreement or while this Agreement is in effect.     (f)   “Trademarks” means
those trademarks set forth in Exhibit B hereto, as may be amended from time to
time.

 



--------------------------------------------------------------------------------



 



  2.   Authorization. Subject to Partnership’s rights or retained authority as
herein described and on the terms and conditions herein contained, Partnership
hereby grants to Distributor the exclusive right, for and only in the Territory,
to sell and distribute, but not to produce, the Products in the Packages. No
right, license or authority is granted herein for Distributor to manufacture or
produce the Products anywhere, nor to distribute or sell the Products, directly
or indirectly, outside the Territory, nor to sell or distribute the Products to
any party for ultimate resale to consumers outside the Territory.         In no
way shall the addition of ready- to-drink non-carbonated coffee-free dairy based
strawberry blend beverage identified on Exhibit A hereto be misinterpreted so as
to include any other coffee-free beverage under the definition of Products, now
or in the future, except as may otherwise be provided in a separate amendment to
be entered into by the parties.     3.   Term. This Agreement shall commence as
of the date set forth above and shall continue until September 6, 2069, unless
it is earlier terminated pursuant to the provisions of this Agreement. If the
Trademark License Agreement between Starbucks and the Partnership is extended
beyond September 6, 2069, and if this Agreement remains in fun force and effect
until such date, the term of this Agreement will be automatically extended on
the same terms and conditions for a period equal to the extension of the
Trademark License Agreement.         This Agreement shall automatically
terminate without the necessity of any further action on the part of the
Partnership or the Distributor upon termination of the Distributor’s Master
Bottling Agreement or upon termination at any time of the Trademark License
Agreement between Starbucks and the Partnership. In the event that the
Partnership, in its absolute and unqualified discretion, should decide to
discontinue the manufacture, sale and distribution of the Products, the
Partnership may, upon six (6) months prior written notice to the Distributor,
terminate this Agreement, and from and after the termination date as specified
in said notice, this Agreement shall be void and of no further force and effect,
without any liability by either party to the other arising out of such
termination.     4.   Sale and Purchase of Products. Distributor shall purchase
all of its requirements for the Products from Partnership or from parties
identified in writing by Partnership as Partnership’s authorized sellers of the
Products. The Products will be sold by Partnership to Distributor at the prices
and in accordance with the terms of shipment determined by Partnership from time
to time.         The terms of payment for all sales of the Products to
Distributor shall be net thirty (30) days after the date of invoice, provided,
however, that payment may be required prior to shipment if Partnership deems
itself insecure in respect of Distributor’s ability to pay for the Products
ordered. All sums due or payable by Distributor to Partnership shall be paid on
or before the due date without any reduction or diminishment on account of
claims, set-offs, counterclaims or the like.         Distributor shall pay all
fees, excise, use, sales, or other taxes that may be due or imposed upon the
sale of the Products by Partnership to Distributor or otherwise in connection
with Distributor’s performance of this Agreement.         Partnership will use
commercially reasonable efforts to ship all orders placed by the Distributor for
the Products on the shipment date(s) requested. If, however, at the time of
Partnership’s receipt of Distributor’s order, Partnership is unable to meet the
requested shipment date (s) due to a backlog of previously accepted but unfilled
or incomplete orders or due to any other circumstance beyond the reasonable
control of Partnership, then Partnership may choose not to accept such order for
the requested shipment date by so notifying Distributor and providing an
alternative shipment date.     5.   Agreement by Distributor.

  (a)   Sales. Distributor agrees to push vigorously the sale of the Products
throughout the entire Territory. Without in anyway limiting Distributor’s
obligation hereunder, Distributor must fully

 



--------------------------------------------------------------------------------



 



      meet and increase the demand for the Products throughout the Territory and
secure fun distribution up to the maximum sales potential therein through all
distribution channels or outlets available for the Products (including, without
limitation, vending machines), using any and all equipment reasonably necessary
to secure such distribution. In furtherance of this objective, Distributor shall
service all accounts with frequency adequate to keep them at all times fully
supplied with the Products and use its own salesmen and trucks (or the salesmen
and trucks of independent distributors approved by Distributor and the
Partnership) in quantity adequate for all seasons.     (b)   Advertising
Cooperation. Distributor agrees to fully cooperate and vigorously promote
Partnership’s advertising and sales promotion programs and campaigns in the
Territory. In addition, Distributor shall actively advertise in all reasonable
media including adequate point-of-purchase advertising, and vigorously engage in
sales promotion of the Products throughout the Territory at its own cost and
expense. All advertising copy and media shall be subject to Partnership’s
approval.     (c)   Competing Products. Distributor agrees not to bottle,
distribute or sell, directly or indirectly, any other ready-to-drink coffee
containing or coffee flavored beverage or any other ready-to-drink
non-carbonated coffee-free dairy based strawberry blend beverage or any other
beverage which could be confused with the Products or any beverage whose trade
name or trademark or other designation could be confused with any of the
Beverage Trademarks, excepting any such other coffee containing, coffee flavored
or other beverage the distribution or sale of which is permitted under separate
agreement from PepsiCo, Inc. (or an affiliate thereof), the Partnership, or
Starbucks (or an affiliate thereof). Membership by Distributor in a production
co-operative which bottles or manufactures coffee or coffee flavored or
coffee-free dairy based strawberry blend beverages shall not be deemed a
violation of the foregoing provision. Distributor shall not bottle or
manufacture coffee beverages which are prohibited hereunder in its own
facilities without the prior written consent of Partnership.     (d)  
Inspection. Distributor shall permit inspection of its operation and methods, as
well as equipment and materials used in the advertising, selling or distribution
of the Products at its plant, warehouse or other facility by Partnership’s
agents or representatives on reasonable notice during normal business hours.    
(e)   Records and Reports. Distributor shall maintain complete and accurate
records of its performance under this Agreement. Without limiting the foregoing,
Distributor shall report sales of the Products to Partnership in accordance with
procedures established by the Partnership from time to time.     (f)   Legal
Compliance. Distributor shall comply with all local, state and federal laws,
ordinances, rules and regulations now in effect or enacted hereafter pertaining
to the conduct of its business and the advertisement, sale or distribution of
the Products.     (g)   Sales by Distributor. Products shall be sold by
Distributor for its own account. Distributor shall have full responsibility for
all matters relating to such sales for its own account, including, without
limitation, all collection and credit risks. Distributor agrees that in the use,
handling, sale and distribution of the Products, the Distributor will follow
precisely the instructions of the Partnership given from time to time, and such
instructions are hereby made terms and conditions of this Agreement as though
fully set forth herein. The Distributor will never distribute or permit the sale
of any Products which are in any way below the Partnership’s or Starbucks’
requirements or standards.

  6.   Indemnities.

  (a)   Product Guaranty. Partnership guarantees that as of the date of
shipment, the Products (i) will be merchantable and (ii) will not be adulterated
or misbranded within the meaning of the Federal

 



--------------------------------------------------------------------------------



 



      Food, Drug and Cosmetic Act of June 25, 1938, as amended (the “Act”), the
Federal Fair Packaging and Labeling Act, or within the meaning of any state food
and drug law, the adulteration and misbranding provisions of which are identical
with or substantially the same as those found in the Act, and (iii) will not
have been produced or shipped in violation of Section 404 or 301(d) of said Act.
        Partnership will accept full responsibility and shall defend, indemnify
and hold Distributor harmless from and against any liability, loss, expense
(including reasonable attorneys’ fees and disbursements), fine or claim paid or
incurred by Distributor involving or arising out of, (i) Partnership’s breach of
a covenant, representation, warranty or guaranty contained herein, (ii) any
claim by a third party that the Distributor’s due performance of this Agreement
infringes trademark andlor trade dress rights; provided that Partnership’s
obligation shall in no way require defense or indemnification regarding any
liability, loss, expense or claim to the proportional extent that the same
arises proximately from any act or omission by Distributor with respect to any
of the Products or its use of the Proprietary Marks in violation of the terms
hereof; and (iii) any claim by any third party that the Partnership’s grant of
distribution rights to Distributor as set forth herein, or the exercise of those
rights by Distributor, violates the rights of such third party; provided,
however, that that Partnership shall not be liable for the acts or omissions of
Distributor, its agents or employees unless such acts were expressly directed by
the Partnership. Distributor reserves the right to participate by counsel of its
own choosing in any defense which is being provided to Distributor under the
terms of this Paragraph.     (b)   Distributor Indemnity. Distributor hereby
assumes full responsibility for and shall defend, indemnify and hold Partnership
harmless :from any liability, loss, expense (including reasonable attorneys’
fees and disbursements), fine or claim paid, or incurred by Partnership
involving or arising out of: (i) Distributor’s breach of a covenant,
representation, warranty or guaranty contained herein; (ii) any injury or death
to any persons or injury or damage to any property or business resulting from or
in connection with the storage, handling, distribution, sale, or transportation
of the Products; or (iii) any claim that Distributor misrepresented or exceeded
its authority or made any contractual commitment not expressly authorized by
this Agreement; provided, however, that Distributor’s obligation hereunder shall
in no way require defense or indemnification regarding any liability, loss,
expense or claim to the proportional extent that the same is covered in
Section 6(a). Partnership reserves the right to participate by counsel of its
own choosing in any defense which is being provided to Partnership under the
terms of this Paragraph.

  7.   Intangible Property.

  (a)   Ownership. The Partnership represents and warrants and Distributor
acknowledges Starbuck’s and/or Partnership’s exclusive right and to use the
Proprietary Marks, the validity of all registrations thereof, that Starbucks
and/or the Partnership and/or their subsidiaries and affiliates are the sole
owner or licensee of the same and all goodwill relating thereto and that
Distributor shall not, by reason of this Agreement or otherwise, acquire any
right, title or other ownership interest therein other than the limited
privilege of use contemplated by this Agreement. The use by Distributor of any
of the Proprietary Marks and all goodwill arising therefrom shall inure solely
to the benefit of Starbucks and/or the Partnership. Distributor agrees and
undertakes not to contest, challenge or infringe the Proprietary Marks either
during or after the termination of this Agreement.         Distributor shall not
do or permit to be done any act calculated to prejudice, affect, impair, or
destroy Partnership’s interest in the Proprietary Marks. Distributor shall
notify Partnership of any infringement of the Proprietary Marks by any person,
firm or corporation and shall cooperate fully with Partnership in the defense
and protection of the Proprietary Marks. Distributor agrees to cooperate fully
with Starbucks and/or the Partnership in the defense and protection of the

 



--------------------------------------------------------------------------------



 



      Proprietary Marks.     (b)   Use by Distributor. Subject to the terms and
conditions of this Agreement, Partnership hereby grants to Distributor the right
and privilege to use the Proprietary Marks in connection with the sale and
distribution of the Products in the Territory. Distributor shall comply with
requirements issued from time to time, by Partnership with respect to the use of
the Proprietary Marks and shall only release or permit the release of
advertising, promotional or other material using the Proprietary Marks which
(i) have been developed by Partnership, or (ii) present the Proprietary Marks in
a manner which is consistent with Partnership’s then current requirements for
use of the Proprietary Marks. Distributor shall not at any time either during or
after the termination of this Agreement use, or authorize others to use, any
other mark or name in conjunction with the marks or any other trademark, service
mark or trade name confusingly similar to the Proprietary Marks. The rights
granted in this Paragraph 7(b) may not be sublicensed or otherwise delegated in
any way by Distributor to any other party without the express written consent of
the Partnership, which consent may be withheld at the Partnership’s discretion.

  8.   Termination.

  (a)   By Distributor. Without waiving any right or remedy Distributor may
otherwise have, Distributor may terminate this Agreement if the Partnership
commits a material breach of any obligation imposed upon it by this Agreement
and does not cure such breach to the satisfaction of Distributor within thirty
(30) days after receiving written notice thereof     (b)   By Partnership.
Without waiving any right or remedy Partnership may otherwise have, in addition
to the termination rights set forth in Section 3 hereof, Partnership may
terminate this Agreement upon the happening of anyone or more of the following
events:

  (i)   Distributor commits a material breach of any obligation imposed upon it
by this Agreement and does not cure such breach to the satisfaction of
Partnership within thirty (30) days after receiving written notice thereof;    
(ii)   Any sale, transfer or other disposition, without the prior written
consent of Partnership, including any transfer by operation of law:

  (A)   of all or part of Distributor’s business; or     (B)   of more than 10%
of the stock of Distributor if Distributor is a corporation; or any of its
stock, if sold in a public offering; or     (C)   of any interest in the
partnership or the withdrawal of a partner if Distributor is a partnership; or  
  (D)   of any interest in the limited liability corporation or the withdrawal
of a member in such limited liability company if Distributor is a limited
liability company; or     (E)   the merger or consolidation of Distributor with
any other company; or the dissolution of Distributor;

  (iii)   The discontinuance by Distributor for any reason of the distribution
of the Products for a period of thirty (30) days, except to the extent that
Partnership has discontinued the supply of Products to Distributor as provided
in Section 9 (c) or otherwise herein;     (iv)   The insolvency of Distributor
as that term is defined in either the bankruptcy or equity sense; or an
assignment by Distributor for the benefit of creditors; or the filing of a
voluntary petition under any Chapter of the Bankruptcy Act, as now enacted or as
may hereafter be amended; or the failure of Distributor to vacate an involuntary
bankruptcy or reorganization petition filed against him, within sixty (60) days
from the date of such filing; or the failure of Distributor to vacate the
appointment of a receiver or a trustee for

 



--------------------------------------------------------------------------------



 



      Distributor, or any part or interest of his business, within sixty
(60) days from the date of such appointment; or     (v)   The termination of
Partnership’s right to use the Trademarks for any reason.

      Upon the happening of anyone or more of the foregoing events, Partnership
shall also have the right to discontinue supplying Distributor with Products for
such length of time as Partnership may in its sole judgment deem necessary,
without thereby canceling or terminating this Agreement and without thereby
prejudicing Partnership’s other rights and remedies including the right to
terminate this Agreement for the same cause or anyone or more other causes.

  (c)   Obligations on Termination. On termination of this Agreement for any
reason:

  (i)   any indebtedness which may then be owing or which is to become due and
owing by Distributor to Partnership shall become due and payable immediately;  
  (ii)   Distributor shall immediately eliminate all of the Trademarks from its
company or firm name, if it is there, and will cease using in any manner
whatsoever, the Proprietary Marks; and     (iii)   If Partnership terminates
this Agreement pursuant to Section 8 (b)(v) hereof, Partnership shall purchase
any or all Products and other articles bearing the Trademarks in Distributor’s
possession at the Distributor’s invoiced prices therefor, less a reasonable
allowance for depreciation, if appropriate; provided, however, that Partnership
shall not be obligated to purchase any Products for which the “use by” codes
have expired.

  9.   Miscellaneous Provisions.

  (a)   Assignment. Since this Agreement requires the performance of personal
services by Distributor, this Agreement shall not be transferred, assigned,
pledged, mortgaged or otherwise disposed of by Distributor, in whole or in part.
    (b)   Remedies Cumulative. The failure by Partnership to enforce at any time
or for any period of time anyone or more of the terms or conditions of this
Agreement, shall not be a waiver of such terms or conditions or of Partnership’s
right thereafter to enforce each and every term and condition of this Agreement.
    (c)   Force Maieure. Neither party shall be held liable for failure to
comply with any of the terms of this Agreement when such failure has been caused
solely by fire, labor dispute, strike, war, insurrection, government
restrictions, force majeure or act of God beyond the control and without fault
on the part of the party involved, provided such party uses due diligence to
remedy such default.     (d)   Entire Agreement. This Agreement expresses the
full understanding of the parties, and all prior agreements or understandings
with respect to the subject matter contained herein are hereby cancelled and
superceded in their entirety, and no future changes in the terms of this
Agreement shall be valid, except when and if reduced to writing and signed by
both Distributor and Partnership, by legally authorized officers.     (e)   New
York Law. The validity, construction and effect of this Agreement and any other
agreement or contract between the parties with respect to the subject matter
hereof (and all performance related thereto) shall be governed, enforced and
interpreted under the laws of the State of New York.



 



--------------------------------------------------------------------------------



 



     If you agree with the terms and conditions set forth above, please indicate
your acceptance by signing both originals of the Agreement and return one
original to my attention.

                  Very truly yours,       NORTH AMERICAN COFFEE PARTNERSHIP    
  By:   /s/ Tracey Doucette         Title: VP/GM North American Coffee
Partnership   

          Agreed to and Accepted:

BOTTLING GROUP, LLC
d/b/a THE PEPSI BOTTLING GROUP
      By:   /s/ Steven M. Rapp         Title: Managing Director
Date: June 6, 2007               

 



--------------------------------------------------------------------------------



 



Exhibit A
List of Products
1. Starbucks Frappuccino Coffee Drink
     Flavors:
     Mocha
     Mocha Lite
     Coffee
     Vanilla
     Strawberries and Cream (issued September 1, 2006)
2. Starbucks Doubleshot
3. Starbucks DoubleShot Light (issued September 1, 2006)
4. Starbucks Iced Coffee (issued September 1, 2006)

 